DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
1. Claims 1 and 7-9 have been amended.
2. In view of Applicant’s amendment to claim 1 the 103 rejection of record has been withdrawn.
3. Claims 1 and 7-9 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s in their response filed on 4/28/2022 state that regarding the new amendments to claim 1 that “Support can be found in the application as filed as behavioral features associated with Angelman Syndrome”.
The specification teaches on pg. 23 lines 6-14:
“There are 4 major phenotypes that will be evaluated in the rat:
1) Seizure. Seizure propensity will be evaluated using an audiogenic test with a 120dB white noise.
2) Motor coordination. Gait, balance and motor learning will be evaluated using open field, rotorod and grip strength tests.
3) Learning and memory. Spatial and associative learning will be evaluated using the hidden platform water maze and fear conditioning tests.
4) Synaptic function. Baseline synaptic transmission, short- and long-term potentiation will be determined using hippocampal field electrophysiology.”
	However, a search of the specification and the originally filed claims provides no support for the new amendments regarding impaired USV, and changes in paw angle, leg width, front and rear leg swing. An impaired USV and changes in paw angle, leg width, front and rear leg swing are specific phenotypes and while the specification broadly teaches behavioral and motor impairments associated with Angelman Syndrome, support for the specific phenotypes as instantly claimed must be present in the originally filed claims and/or the specification. 
	If Applicant believes this rejection is in error they are invited to cite page and line number where support can be found for the specific phenotypes set forth in amended claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear. Claim 1 has been amended to recite (emphasis added) “comprising behavioral impairment in ultrasonic vocalizations (USV), impaired gait comprising changes in paw angle, leg width, front and rear leg swing, or combinations thereof”. However it is not clear if the claimed transgenic rat is limited to having impaired USV and impaired gait or just one just one impairment such as USV since it is not clear if the phrase “or combinations thereof” refers to only changes in paw angle, leg width, front and rear leg swing or to any of the impairments recited in the new amendment.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632